Case 6:20-cv-06059-RTD Document 29                    Filed 08/25/21 Page 1 of 1 PageID #: 153



                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    HOT SPRINGS DIVISION

STEVEN C. HAYES                                                                             PETITIONER


v.                                       Case No. 6:20-cv-06059


DEXTER PAYNE, Director,
Arkansas Department of Correction                                                         RESPONDENT
                                                ORDER
        Now before the Court is the Report and Recommendation filed July 8, 2021, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 26).

Petitioner proceeds in this in this Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 pro se.

On June 9, 2021, the Court denied the Petition for Writ of Habeas Corpus because the allegations raised in

the Petition failed to state a claim upon which habeas relief could be granted. (Order, ECF No. 22). On

March 5, 2021, Petitioner filed a notice of appeal (ECF No. 23) and an application to appeal in forma

pauperis (ECF No. 24). Judge Bryant recommends that Petitioner’s application to appeal in forma pauperis

be denied.

        Petitioner has not filed objections to the Report and Recommendation, and the time to object has

passed. See 28 U.S.C. § 636(b)(1). Upon review, the Court finds that the report is without clear error and

should be and hereby is adopted in toto. Accordingly, it is ORDERED that Petitioner’s application to

appeal in forma pauperis (ECF No. 24) and Motion for Certificate of Appealability (ECF No. 25) are

DENIED.

         IT IS SO ORDERED this 25th day of August 2021.




                                                 /s/Robert T. Dawson
                                                 ROBERT T. DAWSON
                                                 SENIOR U.S. DISTRICT JUDGE
